DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15, 21, 23, 27, 28, 30, 32 have been canceled. Claims 1-14, 16-20, 22, 24-26, 29, 31, 33, 34 are pending. 
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-14, 16, 18-20, 22, 24, in the reply filed on 9-9-22 is acknowledged. Upon reconsideration, Groups 1-12 have been combined. 
Claims 17, 25, 26, 29, 31, 33, 34 have been withdrawn. 
Claims 1-14, 16, 18-20, 22, 24 are under consideration as they relate to inhibiting DNA methylation and PRC in precursors to obtain meiotically competent cells. 
Claim objections
The abbreviations in the independent claim should be spelled out before being abbreviated. 
The term iPS in claim 4 should be spelled out before being abbreviated. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16, 18-20, 22, 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of making a meiotically competent germ cell, does not reasonably provide enablement for doing so in vivo, doing so in any species other than mammals, using any means of inhibiting methylation of genomic DNA in a cell, using any means of inhibiting a polycomb repressive complex in a cell, or any combination of inhibiting genomic DNA methylation, inhibiting polycomb repressive complex, and culturing “suitable for” any precursor to become any “meiotically competent cell”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Claim 1 is drawn to an in vitro method of producing a meiotically competent cell, the method comprising: (i) providing a precursor cell, (ii) inhibiting methylation of the genomic DNA of the precursor cell, (iii) treating the precursor cell with an inhibitor of a polycomb repressive complex, and then (iv) propagating the precursor cell for a period of time and under culture conditions suitable for the precursor cell to become a meiotically competent cell; wherein step (ii) and step (iii) may be performed simultaneously or sequentially in either order.
The specification does not enable performing the method in vivo as broadly encompassed by claim 1. The specification does not teach how to administer inhibitors of genomic DNA methylation in vivo or how to do so specifically in precursor cells but not other cells. The specification does not teach how to administer inhibitors of polycomb repressive complexes in vivo or how to do so specifically in precursor cells. The art is of no help in this regard. Given the lack of teachings in the specification and the art, it would have required those of skill undue experiment to do so other than in an isolated cell. Step i) should be limited to providing an isolated precursor cell. 
The specification does not enable performing the method in a precursor cell of any plant or animal as broadly encompassed by claim 1. The claim encompasses performing the method in plant, insect, invertebrate, fish, amphibian, reptile or mammal precursors. The specification is limited to performing the method in mouse embryonic stem cells in which an endogenous TET1 gene has been inactivated (pg 22, lines 13-25). The specification does not teach knocking out a TET1 gene in plant, insect, invertebrate, fish, amphibian, or reptile precursors. The specification does not teach inhibiting of genomic DNA methylation in mammalian precursors by inactivating an endogenous TET1 gene correlates to plant, insect, invertebrate, fish, amphibian, or reptile precursors. The specification does not teach administering inhibitors of polycomb repressive complexes to mammalian precursors correlates to plant, insect, invertebrate, fish, amphibian, or reptile precursors. The art is of no help in this regard. Given the lack of teachings in the specification and the art, it would have required those of skill undue experiment to do so other than in isolated mammalian cell. Step i) should be limited to providing an isolated mammalian precursor cell. 
The specification does not enable using any means of inhibiting methylation of genomic DNA in a precursor cell as broadly encompassed by claim 1 other than knocking out a TET1 gene in a mouse ES cell. The step encompasses overexpressing an exogenous gene or inactivating an endogenous gene in the precursor, administering a small molecule or iRNA to the precursor, administering a DNA methyltransferase inhibitor, SGI 1027, 5-azacytidine (claim 22) and possibly other scenarios. Pg 15-17 describes observations of methylation and the dynamics of 5mC and 5hmC in mouse embryos. Pg 17, line 4-20, specifically observes these dynamics in gonadal PGCs. The specification is limited to performing the method in mouse embryonic stem cells in which an endogenous TET1 gene has been inactivated (pg 17, lines 22-30; pg 22, lines 13-25). Applicants observed TET1-KO mouse ES cells in vitro for these dynamics (pg 19, lines 15-42). The specification does not teach knocking out a TET1 gene in plant, insect, invertebrate, fish, amphibian, or reptile precursors. The specification does not teach inhibiting of genomic DNA methylation in mammalian precursors by inactivating an endogenous TET1 gene correlates to plant, insect, invertebrate, fish, amphibian, or reptile precursors. The specification does not teach any small molecule inhibitor (or any other inhibitor) of TET1 (or any other protein that would inhibit DNA methylation) as broadly encompassed by claim 1. The specification does not teach the TET1 gene is homologous throughout the mammalian kingdom. The specification does not teach the sequence of other mammalian TET1 genes or teach that inactivating them in non-mouse mammals would inhibit genomic DNA methylation. The specification suggests the “agent that reduces genomic DNA methylation is a DNA methyltransferase inhibitor, the DNA methyltransferase inhibitor may be a DNMTI inhibitor. For instance, the DNA methyltransferase inhibitor may be SGI 1027 or 5-azacytidine” or iRNA (pg 3, lines 40-42; pg 4, lines 1-3). However, the specification does not teach the amount of such inhibitors required to obtain the same amount of inhibition of genomic DNA methylation as found in TET1 knockout cells. Nor does the specification teach the amount of DNA methyltransferase inhibitors required to differentiate a precursor cell into a meiotically competent cell as required in claim 1. The art is of no help any of these regards. Claim 5 requires the precursor expresses TET1, and claims 9-11 require overexpressing TET1; however, the specification does not teach how to do so or how this correlates to inhibiting DNA methylation as claimed. Given the lack of teachings in the specification and the art, it would have required those of skill undue experiment to use any method of inhibiting methylation of genomic DNA in precursor cells such that meiotically competent cells are obtained other than knocking out an endogenous TET1 gene in a mouse ES cell. 
The specification does not enable using any means of inhibiting a polycomb repressive complex in any precursor as broadly encompassed by claim 1 other than administering PRT4165 to isolated mouse PGCs and ES cells. The step encompasses administering PRT4165, iRNA that targets PRC1 or PRC2, inactivating PRC1 or PRC2 genes, and possibly other scenarios. (pg 3, lines 25-28). Pg 10,  line 32, & pg 14, line 28; pg 22, lines 28-35; pg 28, line 34, describe treating TET1-KO mouse PGCs and ES cells with PRT4165. The specification does not exemplify combining PRT4165 with an inhibitor of DNA methylation as required in claim 1 or using both to differentiate the PGCs or ES cells into meiotically competent cells. The specification does not teach the use of PRT4165 in mammalian precursors correlates to plant, insect, invertebrate, fish, amphibian, or reptile precursors. The specification does not teach any other small molecules that inhibit PRCs. The specification does not teach the amount of PRC inhibition required to differentiate precursors into meiotically competent cells. The specification does not teach the amount of PRT4165 or iRNA required to differentiate precursors into meiotically competent cells. The specification does not teach knocking out PRC genes as broadly encompassed by claim 1. The specification does not teach the PRC genes are homologous throughout the mammalian kingdom. The specification does not teach the sequence of other mammalian PRC genes in non-mouse mammals would inhibit genomic DNA methylation. The specification does not teach the amount of SGI 1027 or 5-azacytidine to use to differentiate precursors into meiotically competent cells as required in claim 22. The art is of no help any of these regards. Given the lack of teachings in the specification and the art, it would have required those of skill undue experiment to use any method of inhibiting PRC in any precursor as broadly encompassed by claim 1 other than administering PRT4165 to isolated mouse PGCs and ES cells.
The specification does not enable differentiating any precursor into a “meiotically competent cells” using the method of claim 1. The specification does not reasonably teach inhibiting DNA methylation and PRC and culturing them under conditions such that cells expressing markers or having functions of sperm or egg progenitors, spermatogonium, oogonium, primary or secondary spermatocytes or oocytes capable of meiosis were obtained. The specification does not teach the culture conditions to differentiate any precursor into any meiotically competent cell. More specifically, the specification does not reasonably teach administering PRT1654 to isolated mouse TET1-KO PGCs or ES cells such that “meiotically competent cells” are obtained. The specification does not teach the TET1-KO cells obtained after treatment with PRT1654 expressed markers or had any function of sperm or egg progenitors, spermatogonium, oogonium, primary or secondary spermatocytes or oocytes capable of meiosis (SSCs pg 6, line 22; pg 8, line 14). Given the lack of guidance, it would have required those of skill undue experimentation to do so. 
The specification does not enable differentiating any precursor into a “meiotically competent cells” that express germline reprogramming responsive (GRR) genes as required in claim 6. The specification uses the phrase GRR on pg 2, line 11, 16, 37 and lists them in Table 1 (pg 4-5). Pg 10 describes Fig. 3 and 4 and “germline reprogramming responsive (GRR) genes” and “epigenetic principles of GRR gene activation” but does not teach any precursors treated with inhibitors of DNA methylation and PRC express these markers or have any function of sperm or egg progenitors, spermatogonium, oogonium, primary or secondary spermatocytes or oocytes capable of meiosis. Given the lack of guidance, it would have required those of skill undue experimentation to do so. 
The specification does not enable differentiating any precursor into a “meiotically competent cells” using a TET1 fusion construct that is targeted to one or more specific genomic regions as required in claim 11. The specification uses the phrase on pg 3, lines 2-6 but does not teach the structure of the construct or treating precursors with such a construct. Given the lack of guidance, it would have required those of skill undue experimentation to do so. 

Claims 1-14, 16, 18-20, 22, 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification lacks written description for performing the method in vivo as broadly encompassed by claim 1. The specification does not teach how to administer inhibitors of genomic DNA methylation in vivo or how to do so specifically in precursor cells but not other cells. The specification does not teach how to administer inhibitors of polycomb repressive complexes in vivo or how to do so specifically in precursor cells. The art is of no help in this regard. Accordingly, the concept lacks written description other than in an isolated cell. 
The specification lacks written description for performing the method in a precursor cell of any plant or animal as broadly encompassed by claim 1 other than isolated mouse ES cells or PGCs. The claim encompasses performing the method in plant, insect, invertebrate, fish, amphibian, reptile or mammal precursors. The specification is limited to performing the method in mouse embryonic stem cells in which an endogenous TET1 gene has been inactivated (pg 22, lines 13-25). The specification does not teach knocking out a TET1 gene in plant, insect, invertebrate, fish, amphibian, or reptile precursors. The specification does not teach inhibiting of genomic DNA methylation in mammalian precursors by inactivating an endogenous TET1 gene correlates to plant, insect, invertebrate, fish, amphibian, or reptile precursors. The specification does not teach administering inhibitors of polycomb repressive complexes to mammalian precursors correlates to plant, insect, invertebrate, fish, amphibian, or reptile precursors. The art is of no help in this regard. Accordingly, the concept lacks written description other than isolated mouse ES cells or isolated mouse PGCs. 
The specification lacks written description for using any means of inhibiting methylation of genomic DNA in a precursor cell as broadly encompassed by claim 1 other than knocking out a TET1 gene in an isolated mouse ES cell or PGC or administering a DNA methyltransferase to isolated mouse ES cell or PGC. The step encompasses overexpressing an exogenous gene or inactivating an endogenous gene in the precursor, administering a small molecule or iRNA to the precursor, administering a DNA methyltransferase inhibitor, SGI 1027, 5-azacytidine (claim 22), and possibly other scenarios. Pg 15-17 describes observations of methylation and the dynamics of 5mC and 5hmC in mouse embryos. Pg 17, line 4-20, specifically observes these dynamics in gonadal PGCs. The specification is limited to performing the method in mouse embryonic stem cells in which an endogenous TET1 gene has been inactivated (pg 17, lines 22-30; pg 22, lines 13-25). Applicants observed TET1-KO mouse ES cells in vitro for these dynamics (pg 19, lines 15-42). The specification does not teach knocking out a TET1 gene in plant, insect, invertebrate, fish, amphibian, or reptile precursors. The specification does not teach inhibiting of genomic DNA methylation in mammalian precursors by inactivating an endogenous TET1 gene correlates to plant, insect, invertebrate, fish, amphibian, or reptile precursors. The specification does not teach any small molecule inhibitor (or any other inhibitor) of TET1 (or any other protein that would inhibit DNA methylation) as broadly encompassed by claim 1. The specification does not teach the TET1 gene is homologous throughout the mammalian kingdom. The specification does not teach the sequence of other mammalian TET1 genes or teach that inactivating them in non-mouse mammals would inhibit genomic DNA methylation. The specification suggests the “agent that reduces genomic DNA methylation is a DNA methyltransferase inhibitor, the DNA methyltransferase inhibitor may be a DNMTI inhibitor. For instance, the DNA methyltransferase inhibitor may be SGI 1027 or 5-azacytidine” or iRNA (pg 3, lines 40-42; pg 4, lines 1-3). However, the specification does not teach the amount of such inhibitors required to obtain the same amount of inhibition of genomic DNA methylation as found in TET1 knockout cells. Nor does the specification teach the amount of DNA methyltransferase inhibitors required to differentiate a precursor cell into a meiotically competent cell as required in claim 1. The art is of no help any of these regards. Claim 5 requires the precursor expresses TET1, and claims 9-11 require overexpressing TET1; however, the specification does not teach how to do so or how this correlates to inhibiting DNA methylation as claimed. Accordingly, the concept lacks written description other than knocking out a TET1 gene in an isolated mouse ES cell or PGC or administering a DNA methyltransferase to isolated mouse ES cell or PGC. 
The specification lacks written description for using any means of inhibiting a polycomb repressive complex in any precursor as broadly encompassed by claim 1 other than administering PRT4165 or iRNA that targets PRC1 or PRC2 to isolated mouse PGCs and ES cells. The step encompasses administering PRT4165, iRNA that targets PRC1 or PRC2, inactivating PRC1 or PRC2 genes, and possibly other scenarios. (pg 3, lines 25-28). Pg 10,  line 32, & pg 14, line 28; pg 22, lines 28-35; pg 28, line 34, describe treating TET1-KO mouse PGCs and ES cells with PRT4165. The specification does not exemplify combining PRT4165 with an inhibitor of DNA methylation as required in claim 1 or using both to differentiate the PGCs or ES cells into meiotically competent cells. The specification does not teach the use of PRT4165 in mammalian precursors correlates to plant, insect, invertebrate, fish, amphibian, or reptile precursors. The specification does not teach any other small molecules that inhibit PRCs. The specification does not teach the amount of PRC inhibition required to differentiate precursors into meiotically competent cells. The specification does not teach the amount of PRT4165 or iRNA required to differentiate precursors into meiotically competent cells. The specification does not teach knocking out PRC genes as broadly encompassed by claim 1. The specification does not teach the PRC genes are homologous throughout the mammalian kingdom. The specification does not teach the sequence of other mammalian PRC genes in non-mouse mammals would inhibit genomic DNA methylation. The art is of no help any of these regards. Accordingly, the concept lacks written description other than administering PRT4165 or iRNA that targets PRC1 or PRC2 to isolated mouse PGCs and ES cells.
The specification lacks written description for differentiating any precursor into a “meiotically competent cells” using the method of claim 1. The specification does not reasonably teach inhibiting DNA methylation and PRC and culturing them under conditions such that cells expressing markers or having functions of sperm or egg progenitors, spermatogonium, oogonium, primary or secondary spermatocytes or oocytes capable of meiosis were obtained. The specification does not teach the culture conditions to differentiate any precursor into any meiotically competent cell. More specifically, the specification does not reasonably teach administering PRT1654 to isolated mouse TET1-KO PGCs or ES cells such that “meiotically competent cells” are obtained. The specification does not teach the TET1-KO cells obtained after treatment with PRT1654 expressed markers or had any function of sperm or egg progenitors, spermatogonium, oogonium, primary or secondary spermatocytes or oocytes capable of meiosis (SSCs pg 6, line 22; pg 8, line 14). Accordingly, the concept lacks written description.
The specification lacks written description for differentiating any precursor into a “meiotically competent cells” that express germline reprogramming responsive (GRR) genes as required in claim 6. The specification uses the phrase GRR on pg 2, line 11, 16, 37 and lists them in Table 1 (pg 4-5). Pg 10 describes Fig. 3 and 4 and “germline reprogramming responsive (GRR) genes” and “epigenetic principles of GRR gene activation” but does not teach any precursors treated with inhibitors of DNA methylation and PRC express these markers or have any function of sperm or egg progenitors, spermatogonium, oogonium, primary or secondary spermatocytes or oocytes capable of meiosis. Accordingly, the concept lacks written description. 
The specification lacks written description for differentiating precursors into “meiotically competent cells” using a TET1 fusion construct that is targeted to one or more specific genomic regions as required in claim 11. The specification uses the phrase on pg 3, lines 2-6 but does not teach the structure of the construct or treating precursors with such a construct. Accordingly, the concept lacks written description. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16, 18-20, 22, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of “meiotically competent cell” in claim 1 are unclear. It is unclear if the phrase is limited to spermatogonium, oogonium, primary or secondary spermatocytes or oocytes capable of meiosis or if it encompasses any PGCs, any sperm or egg progenitors, or any egg-like and sperm-like cells. It is unclear if the phrase is limited to cells actively undergoing meiosis or cells capable of meiosis. The specification and the art at the time of filing do not define the phrase. Therefore, those of skill would not be able to determine when they were infringing on the claim. 
Claim 1 is indefinite because it is unclear whether the concept of propagating precursors “under culture conditions suitable for the precursor to become a meiotically competent cell” encompasses performing the step with the intent of obtaining meiotically competent cells but not necessarily succeeding or if the phrase is limited to propagating precursors under conditions such that meiotically competent cells are obtained. 
The metes and bounds of a primordial germ cell-like cell (PGCLC) in claim 3 cannot be determined. The specification and the art at the time of filing do not teach how “like” PGCs the cell must be to qualify as a PGCLC. It is unclear whether one marker found in PGCs is adequate for a cell to qualify as a PGCLC. It is unclear whether one function found in PGCs is adequate for a cell to qualify as a PGCLC. Without a line being drawn defining when a PGCLC is obtained, those of skill would not be able to determine when they were infringing on the claim. 
The metes and bounds of “germline reprogramming responsive (GRR) genes in claims 6, 7, 12 are unclear. The specification lists “GRR” genes in Table 1 on pg 4-5; however, it is unclear whether these genes are the definition of GRR genes or if others are included. It is also unclear whether the claim is saying that all the genes in Table 1 are expressed or if the claim encompasses expressing at least one of the genes in Table 1. It is unclear whether the starting precursor cell must express the GRR genes to begin with or only after steps ii)-iv) have occurred. It is unclear how the expression of the GRR genes correlates to meiotically competent cells obtained by propagating in step iv). If the expression is only obtained after propagation, then expression does not occur in the “precursors” per se because they have differentiated. Clarification is required. 
The metes and bounds of GRR genes “associated with or induced by recruitment of a transcriptional activator” in claim 7 are unclear. It is unclear when a GRR gene is “associated” with anything. It is unclear when a GRR gene is associated with recruitment of anything. It is unclear when a GRR gene is associated with recruitment of transcriptional activators. It is unclear when transcriptional activators are “recruited”. The meaning of the concept is wholly unclear. 
The metes and bounds of GRR genes “associated with or induced by recruitment of TET1” in claim 8 are unclear. It is unclear when a GRR gene is “associated” with anything. It is unclear when a GRR gene is associated with recruitment of anything. It is unclear when a GRR gene is associated with recruitment of TET1. It is unclear when TET1 is “recruited”. The meaning of the concept is wholly unclear. 
Claim 12 is indefinite because it is unclear whether “the cell” refers to the precursor or the meiotically competent cell. 
Claim 13 is indefinite because it requires testing for GRR genes in “the meiotically competent cell”. Claim 1 only requires propagating precursors under conditions to obtain meiotically competent cells without requiring meiotically competent cells be obtained. 
The metes and bounds of the phrase “using gene-editing to inactivate a DNA methyltransferase gene or a component of DNA machinery” in claim 24 are unclear. The specification does not teach whether “gene editing” encompasses anything that modifies gene expression such as iRNA or introducing mutagens or if it is limited to genetically modifying a DNA methyltransferase gene. The metes and bounds of “component of DNA machinery” are also unclear – the phrase is not defined in the specification or the art at the time of filing. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 14, 18-20, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Oncotarget, 2016, Vol. 7, pg 11321-11331) in view of Mu (Genes & Development, 2016, Vol. 28, pg 2056-2069).
Li overexpressed EIF2S3Y in mouse ES cells which in turn reduced TET1 levels which in turn decreased histone methylation and induced spermatogenesis. This is equivalent to “inhibiting methylation of the genomic DNA of the precursor cell” and propagating the precursor to become a meiotically competent cell as required in claim 1 because TET1 activates DNA methylation (pg 11323, col. 2, 2nd paragraph). Li did not treat the cell with “an inhibitor of a polycomb repressive complex” as required in claim 1. 
However, Mu inactivated an EED gene in all cells including precursors in mice which in turn inactivated PRC2 (“Germ cell-specific ablation of PRC2…” pg 2057). This is equivalent to treating the precursor with an inhibitor of PRC as required in claim 1. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to inhibit methylation in precursors for making meiotically competent cells as described by Li using cells with an inactivated EED and PRC2 genes as described by Mu. Those of ordinary skill in the art at the time of filing would have been motivated to improve spermatogenesis. 
Claim 2 has been included because both Li and Mu isolated precursors from the mice. 
Claim 3 has been included because the cells are stem cells. 
Claim 5 has been included because the cells inherently express TET1 since they undergo spermatogenesis. 
Claim 6 has been included because the cells inherently express GRR genes since they undergo spermatogenesis.
Claims 7 and 8 have been included because it is indefinite. 
Claim 14 has been included because Mu inhibited PRC2. 
Claims 18-20, 24 have been included for reasons set forth above. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Claims 4, 9, 10, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Oncotarget, 2016, Vol. 7, pg 11321-11331) in view of Mu (Genes & Development, 2016, Vol. 28, pg 2056-2069) as applied to claims 1-3, 5-8, 14, 18-20, 24 and further in view of Easley (WO 2020028617). 
The combined teachings of Li and Mu taught the method of claim 1. 
The combined teachings of Li and Mu did not teach the cells were iPS cells as required in claim 4 or administering exogenous TET1 as required in claims 9 and 10. 
However, Easley differentiated iPS cells into spermatogonium (end of Example 1) and used exogenous TET1 (“B. Compounds for increasing TET Bioavailability” and Item B.1. “TET sequences”). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to perform the method of claim 1 as described by the combined teachings of Li and Mu using iPS cells and TET1 protein as described by Easley. Those of ordinary skill in the art at the time of filing would have been motivated to use iPS cells to avoid using embryonic tissue. Those of ordinary skill in the art at the time of filing would have been motivated to use exogenous TET1 because Easley taught “increasing TET bioavailability will improve fertilize rates and/or viable embryos derived therefrom” (“D. Sources of gametes”). 
The combined teachings of Li and Mu did not test for GRRs as required in claims 12 or 13. 
However, Easley tested for Dazl after differentiation which is listed on pg 5 as being a GRR. This is equivalent to testing for GRRs following step iv) as required in claims 12 and 13. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Conclusion
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632